Case 2:19-cv-01305-PLD Document 55 Filed 09/14/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAURICE BAILEY,
wa. )
Plaintiff, )
)
VS. ) Civil Action 19-1305
)
JOHN WETZEL, Secretary of the )
Pennsylvania Department of Corrections, ef
al.,
)
)
Defendants.
MEMORANDUM ORDER

 

Pending before the Court are Plaintiff Maurice Bailey’s motions to add Tracy Shawley and
Rhonda House as defendants in this action in order to bring a new claim against them for allegedly
failing to preserve evidence that he sought in discovery in this civil action. (ECF Nos. 46, 51). The
Court denies Plaintiffs motion for the reasons set forth below.

1,

Plaintiff, who is pro se, commenced this civil action on or around October 11, 2019 when
he filed a motion for leave to proceed in form pauperis. (ECF No. 1).' In the Complaint (ECF No.
4), he brings claims under 42 U.S.C. § 1983 against employees of the Pennsylvania Department
of Corrections (“DOC”) related to the resentencing hearing held in his state criminal case on
October 23, 2017. That resentencing hearing was held in accordance with Miller v. Alabama, 567

U.S. 460 (2012) and Montgomery v. Louisiana, 136 8.Ct. 718 (2016).* According to the

 

' Plaintiffs motion for leave to proceed in form pauperis was denied without prejudice because it
did not comply with the requirements of 28 U.S.C. § 1915(a)(2). (ECF No. 2). He subsequently
paid the $400.00 filing fee. (ECF No. 3).

2In 2012, the Supreme Court held in Miller that mandatory life imprisonment without parole for
those under the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition
Footnote continued on next page...
Case 2:19-cv-01305-PLD Document 55 Filed 09/14/20 Page 2 of 5

Complaint, Defendant Michael Glenn testified at the hearing about Plaintiff's involvement in an
incident that occurred on April 22, 2012 when Plaintiff was housed at SCI Pittsburgh. At the
conclusion of the hearing, the state court resentenced Plaintiff to a minimum term of imprisonment
of 35 years, not the 25-year minimum term that Plaintiff was seeking.

The Complaint attributes the imposition of the longer sentence to Defendant Glenn’s
testimony about the April 22, 2012 incident and the DOC’s classification of Plaintiff as a member
of a Security Threat Group (“STG”), the Nation of Islam. (ECF No. 4, {J 19-29). The Complaint
alleges that: (1) Defendant Glenn libeled, slandered, and defamed Plaintiff in violation the First,
Sixth, Eighth, and Fourteenth Amendments; (2) Defendant John Wetzel, who is the Secretary of
the DOC, authorized documents that violated Plaintiff's First, Sixth, Eighth, and Fourteenth
Amendment rights as well as the Religious Land Use and Institutionalized Persons Act
(“RLUIPA”); (3) Defendant Capozza, who is the Superintendent of SCI Fayette (where Plaintiff
is currently housed), authorized officials to classify inmates of Plaintiffs religion as members of
the STG in violation of the First and Fourteenth Amendments and RLUIPA; and, (4) Defendants
Tammy Cesarino-Martin, John Rivello, and Mare Skobel signed documents classifying Plaintiff
as a member of the STG in violation of his First, Sixth, Eighth and Fourteenth Amendment rights.
(ECF No. 4, 9 33-39).

Defendants filed their Answer (ECF No. 17), and the parties conducted discovery. Plaintiff
sought production of reports and other prison records pertaining to the April 22, 2012 incident, as

well as video footage or still shots of it. In their response (ECF No. 39) to his discovery requests,

 

on cruel and unusual punishments. In 2016, the Supreme Court held in Montgomery that Miller
announced a substantive rule of constitutional law that applies retroactively to cases on collateral
review. Petitioner was one of many state prisoners who had to be resentenced in light of Milller
and Montgomery.
Case 2:19-cv-01305-PLD Document 55 Filed 09/14/20 Page 3 of 5

Defendants stated that they could not produce some of the requested documents. In support, they
attached an affidavit executed by Tracy Shawley (ECF No. 39-2), who is employed by the DOC
and is familiar with its record retention policies. Ms. Shawley averred that Extraordinary
Occurrence Reports, Confiscated Items Receipts, and other investigatory reports pertaining to the
April 22, 2012 incident sought by Plaintiff were disposed of prior to his initiation of this lawsuit
in October 2019 in accordance with the DOC’s record retention polices. Defendants also attached
to their discovery response an affidavit executed by Rhonda House (ECF No. 39-1), who is
Defendant Capozza’s assistant at SCI Fayette and, as such, has access to Plaintiffs inmate files.
She averred that the DOC does not possess video footage or still photographs of the April 22, 2012
incident.

In the motions now pending before the Court, Plaintiff seeks leave to amend the Complaint
“in light of Defendants’ response” to his discovery requests. (ECF No. 46 at p. 1; ECF No. 51 at
p. 1). Specifically, Plaintiff wants to amend the Complaint to name Ms. Shawley and Ms. House
as defendants and bring a new claim against them for allegedly failing to preserve evidence that
he has sought in discovery in this civil action. Plaintiff maintains that, notwithstanding the DOC’s
record retention policies, Ms. Shawley and Ms. House each had an obligation to retain the
information at issue because it was also relevant to his October 23, 2017 judgment of sentence,
which did not become final until after Plaintiff initiated this civil action in October 2019.

Defendants have filed a response in opposition of Plaintiff's motions. (ECF No. 54). They
point out, among other things, that Ms. Shawley and Ms. House had no involvement in the

allegations underlying Plaintiffs claims in the Complaint. Rather, Ms. Shawley’s and Ms. House’s

 

3 According to Plaintiff, the Superior Court of Pennsylvania affirmed his judgment of sentence and
the Supreme Court of Pennsylvania denied his petition for allowance of appeal on
December 23, 2019.
Case 2:19-cv-01305-PLD Document 55 Filed 09/14/20 Page 4of5

involvement in this matter was limited to assisting Defendants’ counsel with responses to
Plaintiff's multiple discovery requests and executing the affidavits attached to their discovery
response,

II.

Rule 15 of the Federal Rules of Civil Procedure governs amendments to complaints. At
this stage of the proceeding, Plaintiff may amend the Complaint only with Defendants’ consent
(which he does not have) or leave of Court. Fed.R.Civ.P. 15(a)(2). “The court should freely give
leave when justice so requires.” Id.; see also Foman v, Davis, 371 U.S. 178, 182 (1962). Despite
this liberal standard, the Court should deny leave to amend on the ground that the proposed
amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
A proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to
dismiss. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (Gd Cir. 1997).
Additionally, any proposed amended complaint filed by Plaintiff must be screened pursuant to
28 U.S.C. § 1915A(a).* Under that provision of the PLRA, the Court may dismiss a complaint, or
any portion of it, if the complaint is frivolous, malicious, or fails to state a claim upon which relief
may be granted. Jd, § 1915A(b)(1).

Here, Plaintiff in effect seeks leave to bring an independent spoliation claim against the -
two proposed defendants. The Court’s research has identified no authority that allows for a
freestanding spoliation cause of action under federal law and, to the extent that Plaintiff seeks to
invoke the Court’s supplemental jurisdiction, Pennsylvania does not recognize an independent tort

for spoliation. Paluch y, Sec’y Pennsylvania Dept. of Corr., 442 F. App’x 690, 694-95 (3d Cir.

 

4 Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996), courts are
required to screen complaints when, among other things, a prisoner seeks redress from an officer
or employee of a governmental entity such as the DOC. 28 U.S.C. § 1915A.

4
Case 2:19-cv-01305-PLD Document 55 Filed 09/14/20 Page 5of5

2011); Marinkovic v, Battaglia, 2019 WL 4600207, *12 (W.D. Pa. Sept. 23, 2019) (citing, inter
alia, Pyeritz v. Commonwealth, 32 A.3d 687, 692 (Pa. 2011)); Ball v. Beckley, 2012 WL 3579583,
* 12 (M_D. Pa. July 13, 2012) (plaintiff’s claim of spoliation, standing alone, did not state a claim
upon which relief could be granted), report and recommendation adopted by, 2012 WL 3579614
(M.D. Pa. Aug. 17, 2012).

Accordingly, it would be futile to grant Plaintiff leave to amend the Complaint to add
Ms. Shawley and Ms. House as defendants in this action. Paluch, 442 F. App’x at 694-95
(plaintiff's claim that a DOC official violated his rights by failing to preserve video footage of an
assault failed to state a claim upon which relief can be granted). If Plaintiff believes that DOC
employees improperly disposed of evidence he sought in discovery in this case, his recourse is to
file a motion for spoliation sanctions. See, e.g., Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73
(3d Cir. 2012).

il.
Based upon the forgoing, Plaintiff's motions to add Tracy Shawley and Rhonda House as

defendants in this action are DENIED.

SO ORDERED this 14th day of September 2020

 
